c
    r




    L’
              OFFICE   OF THE ATTORNEY       GENERAL   OF TEXAS
                                    AUSTIN




                                                        by the State.
                                                          tlnx and rlloneg
                                                     ate ~it5 retard to
                                                      for- treat&&    a3d
         cpratLon3 up0                                xa3, ~your repre-
         mntative mds
         ?rrcis r33rt3ass
                                              the trip amearing   on the
                                              Ccmptroller 20 as iol.lowst
                                            o_uest or aheirrilan
                                              mind, to see i&e.
                                            0 elcglain plans of
                                 r a prevention   of blirtdnesa
                                 he approval of the State Fed-




             availcble   for perfcrxins    these servioes,~ .Tal.k-
           : ea vilth doctors aQove nezed and Dr. I:urst and
             Dr. zykcs, exgt.aininS the progrm.        Secured
             the to speck on this ‘subject to’ the gsneral‘m
             @mup 0P eye s_aecialists      Qt a ctuag meeting
             they were attertding.      Secui*cd t&e Rp~Oill’iXzCR~
             Of a comnittee of eye specialiSta       tc work with
             the Com&nf3ion totirmlate        ite $o&.ici.os Govern-
             in:: its treatient   of eye cases.
                                                                       .
                                                                                                  -.-
                        i                                                                               5s3
  r
                        1
                        i

0 mPlt0                 I                               ..
                    ,&mDrable Bruner R- Penniman, Chairman, ‘Page 2
                                 -.
                                    , ..

                    i              *Advised with Uiss %mberly of the %ston
                    )       <Lighthouse on how to secure igormtion   on
                    I
                    i                                   market supply on mops. s              : ._. _i...
                    t
                                                          by the Go&troller
                   i?et the trip Kas not ror State business purposes.       ‘The
                   :Q=.ptroller raises the question that the trip was to a con-
                 / tQntion and advance wrltten approval of it cas not obtaiped
                   fras the AttOrneY General, as required by the folloviing
                if rger t 0 the current departmautal. approprl’ation. b&l.l:

                f                  ,,Vo ‘moneys’her&    appropriated   sha$l ever ‘. ”
                              be spent. to pay the traveling    expenses of any ..’
                !             state employee to any. type of couvention with-          ‘,
                              in ,the State or without the State, except upon
                1             advance mitten    approval of the Attorney Genar-
                             -a as. being for State’s’ business.W           ~’
                                                                             . ..
                                   bnaer t&i.   rider, mhere an emnioyee d? the’ State
                        attends a convention,    he must obtain tr& the Attorney Gen-
           j            crab before making the trip a written approval of the pur-
           I            Faze or the trip as- being for the transaotion   of+ State ‘8
            i           business, else .his, traveling  expenses canpot be paid.
           ;                        Your letter     and’socompanyin& infornat ion reveais               ‘.   .* ’
          !             tSat the employee of the Comissl~n went to-Gaston’ to a
          j             Qoaoention. “ihe fact that the employee was not .a member
                        oi the hedioal Assooi%tion        and .was not interested     in and
          /             did not attend upon ~the general proceedings -of the ~conven-
          9             tlon does not render the trip any the less a trip. to ~a
          ;             CC~~entidn. The rider was designed to ,uover any a               al
                        QLtuations where an eutplqyee travels         to.a convention,        i
                        *kQther as a member or delegate of’ the organization            con-
                        TQning, as an invited guest speaker, or simply as an em-~
                        floyee of the State having business of the State to trans-
                        QQt at the convention.         In fact,  the .usual .sltwtbon    pre-
                        QQated wder t,Mis rider ia done viherein the ,emplofie of
                        CQ State is enabled, beoause the convention assembles
                        % ether a number of people he must oontaot for the State,
                        te do his job at less expense there than by +alling             upon
                        tte~ individuals    severally.     Nevertheless,   the Legislature
                        has =+&red       advance written approval by the Attorney
                        ^rrseral or such trips,      and~the legislative    mandate is
fftiisfItorYuponthe aocountlng    orfi,cer   or the State.
            We regrfst to aUvlse that, under the olm~mstano&s,
(?.r traveling ~~P~LW~~inVOlV0d OaMOt be pal&




               ‘..
                          :




                              .
                     .




                                             J